Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/20/22 is acknowledged.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al, WO 2016/035889A1, which is equivalent to U.S. Patent Application Publication No. 2017/0173869 in view of Tomic et al, WO 2017097941 , which is equivalent to U.S. 2018/0355196 which is relied on for citations.  
Ishihara discloses a thermoplastic polyester elastomeric filament comprising hard and soft segments suitable for use in thee dimensional printing having a melting peak temperature of 120-220 degrees C heating at 10 degrees Celsius per minute, a crystallization peak temperature of 60-160 degrees Celsius cooling at 10 degrees Celsius per minute.  See paragraphs 0019-0023.  The filament can have a size of 1-5 mm.  The polyester based thermoplastic elastomer can be a polybutylene terephthalate, polyalkylene glycol block copolymer.  See paragraph 0023.  The hard segments can comprise an aromatic polyester and the soft segment can comprise an aliphatic polyester.  The dicarboxylic acids which are used to form the hard and soft segments  can be terephthalic acid , isophthalic acid or phthalic acid, among others, and in the case of the aromatic polyester more than one acid can be used which,  and the acids can be the same or different for each.  See paragraphs 0082, 0087.  To form the aromatic polyester, (hard segments), the at least one dicarboxylic acid is reached with an aliphatic diol having 2-12 carbons.  See paragraph 0079.  To form the soft segments the at least on dicarboxylic  acid or diester is reacted with at least polyalkylene glycol or polyalkylene ether glycol.  See paragraph 0085.
Ishihara differs from the claimed invention because it does not disclose the claimed Shore D hardness,  the particularly claimed diols, the proportions of hard and soft segments,  or the proportions of the terephthalic and isophthalic acid.  
However, Tomic discloses a thermoplastic polyester elastomer useful for 3D printing.  The polyester can have a shore D hardness of less than 70.  The elastomer has hard and soft segments.  The aromatic dicarboxylic acid in the hard segments can be terephthalic acid, isophthalic acid and mixtures thereof , wherein at least 50 mol% and preferably 90 or 100 mol% is terephthalic acid.  See paragraph 0019.  The alkylene diol in the hard segments can be ethylene glycol, propylene glycol, 1,2-hexane diol, 1,4 butane diol.  The hard segments represent 20-80 wt% of the total elastomer.  See paragraph 0027.  
Therefore, it would have been obvious to one of ordinary skill in the art to have formed the polyester of Ishihara to have relative proportions of hard and soft segments as taught by Tomic, and to have used the other known and useful diols such as 1,4, butane diol as the diol in Ishihara, in view of its art recognized suitability for this intended purpose, and to have provided the terephthalic acid and isophthalic acid in the proportions as taught by Tomic in order to provide a filament for 3D printing, since Ishihara does not provide a teaching regarding the relative proportions of each.  Further the teaching of Tomic that thermoplastic polyester elastomers having higher shore D hardness than 40 which is taught in Ishihara were also useful for 3D printing would have provided at least a reasonable expectation of success for forming the polyester elastomer of Ishihara so that it had a higher Shore D hardness than 40.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lee, WO 2015064877A1,  (machine translation attached) 
Lee discloses a thermoplastic polyester elastomer for use as a 3D printing filament.  See page 2, paragraph 1.  The polyester elastomer has a melting peak temperature of 130-180 degrees C.  See page 3,  second full paragraph.  The polyester elastomer has hard and soft segment.  See page 3, fourth full paragraph.  The hard segment comprises aromatic dicarboxylic acid such as terephthalic acid or isophthalic acid.  The aliphatic diol of the hard segment can have 2-9 carbon atoms and can be ethylene glycol, propylene glycol, butane diol, hexane diol, and cyclohexane dimethanol.  See page 4, first full paragraph.  The relative proportions of the hard and soft segments are 30-95 hard segment and 70-5 parts soft segment.  See page 6, first paragraph.   Lee does not disclose a polyester soft segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789